Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John T. Kendall, Ph.D., Reg. No. 50,680, on June 10th, 2020. 

The application has been amended as follows: 

1.	(Currently Amended) A compound having formula (IAA), or a pharmaceutically acceptable salt thereof:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (IAA)
wherein:  
ring A is:
(i) a saturated or unsaturated monocyclic ring that includes from 3-8 ring atoms (inclusive of G and the nitrogen atom labelled N*); or 
(ii) a saturated or unsaturated bicyclic or tricyclic ring that includes from 6-14 ring atoms (inclusive of G and the nitrogen atom labelled N*), wherein:
G is C(O), S(O), or SO2; and
the dotted, circular line connecting G and N* is a divalent group that includes from 1-6 ring atoms; wherein:
(a) from 0-2 of the divalent group’s ring atoms are ring heteroatoms, which are each independently selected from the group consisting of N, N(Ra), O, S, and SO2; and
(b) from 1-6 of the divalent group’s ring atoms are ring carbon atoms, which are each independently selected from the group consisting of C, CH, CH2, CRb, C(Rb)2, and CHRb; 
wherein: 
(1) when ring A is a monocyclic ring, then each of the divalent group’s 1-6 ring carbon atoms is independently selected from the group consisting of CH, CH2, CRb, C(Rb)2, and CHRb; and 
(2) when ring A is a bicyclic or tricyclic ring, then (A) or (B) applies:
(A)  two or three adjacent ring carbon atoms of the divalent group are each independently selected from the group consisting of C, CH, CH2, CRb, C(Rb)2, and CHRb and are fused to a second ring that is selected from the group consisting of:
(a) C6-10 aryl optionally substituted with from 1-5 independently selected Rc;
(b) heteroaryl including from 5-10 ring atoms, wherein from 1-4 ring atoms are each independently selected from the group consisting of N, N(Ra), O, and S, wherein the heteroaryl is optionally substituted with from 1-3 independently selected Rc;
(c) C3-10 cycloalkyl optionally substituted with from 1-4 independently selected Rd; 
(d) heterocyclyl including from 3-10 ring atoms, wherein from 1-3 ring atoms are each independently selected from the group consisting of N(Ra), O, and S, wherein the heterocyclyl is optionally substituted with from 1-4 independently selected Rd; or 
(B) one of the divalent group’s ring carbon atoms is C and is spiro-fused to a second ring that is selected from the group consisting of:
(a) C3-10 cycloalkyl optionally substituted with from 1-4 independently selected Rd; 
(b) heterocyclyl including from 3-10 ring atoms, wherein from 1-3 ring atoms are each independently selected from the group consisting of N(Ra), O, and S, wherein the heterocyclyl is optionally substituted with from 1-4 independently selected Rd; 

L is:
(i) -(CH2)m-X1-(CH2)n-X2-(CH2)p- (formula VIII), wherein m is from 1-6; n is from 0-2; and p is from 0-8;
(ii) -C(O)-(CH2)n-X3-(CH2)p- (formula IX),  wherein n is from 0-2; and p is from 0-8;
(iii) -(CH2)q-,  wherein q is from 1-10; 
(iv) -C(O)-; or
(v) -(CH2)m-X1 -(CH2)p- (formula VIII), wherein m is from 1-6; and p is from 0-8;

X1 is -C(O)-; -N(R’)C(O)-; -C(O)N(R’)-; or -N(R’)C(O)NR’)-; wherein each occurrence of R’ is independently selected from the group consisting of:  H and C1-4 alkyl;

X2 is:
(i) -O-; 
(ii) -S-; 
(iii) -S(O)t-, wherein t is 1 or 2;
(iv) -C(Q1)(Q2)-, wherein each of Q1 and Q2 is independently selected from the group consisting of H and C1-4 alkyl; or Q1 and Q2, together with the carbon atom to which each is attached forms C3-10 cycloalkyl that is optionally substituted with from 1-4 independently selected Rd and optionally fused to phenyl; 
(v) C6-10 arylene optionally substituted with from 1-5 independently selected Rc; 
(vi) heteroarylene including from 5-10 ring atoms, wherein from 1-4 ring atoms are each independently selected from the group consisting of N, N(Ra), O, and S; and which is optionally substituted with from 1-5 independently selected Rc; 
(vii) C3-10 cycloalkylene optionally substituted with from 1-4 independently selected Rd; 
(viii) heterocycloalkylene including from 3-10 ring atoms, wherein from 1-3 ring atoms are each independently selected from the group consisting of N(Ra), O, and S; and which is optionally substituted with from 1-5 independently selected Rd;
(ix) C2-C4 alkenylene optionally substituted with from 1-2 Re; or
(x) C2-C4 alkynylene optionally substituted with from 1-2 Re; 

X3 is: -O-; -S-; or -S(O)t-, wherein t is 1 or 2;

each of R1, R2, and R4 is independently selected from the group consisting of H and unsubstituted C1-3 alkyl;

R2’ is as defined according to (AA) or (BB) below: 

(AA)
R2’ is 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, wherein: 
R3 is -C(O)OH, -C(O)OR31, -CH(C(O)OH)2 or a carboxylic acid isostere; 
a is 0-5;
a’ is 0 or 1; and 
each of R3a and R3b is independently H or C1-3 alkyl; 

(BB)
R2’ and R4 taken together with the atoms connecting them form a ring including from 5-8 ring atoms, wherein from 3-7 are ring carbon atoms each substituted with from 1-2 substituents independently selected from H, halo, hydroxy, oxo, and C1-3 alkyl; and from 0-1 is a heteroatom (in addition to the N attached to R1) selected from O, -NH, -N(C1-3 alkyl), and S; 

R31 is:
(i) C1-6 alkyl optionally substituted with from 1-2 independently selected Re; 
(ii) -(C0-3 alkylene)-C3-10 cycloalkyl, wherein the cycloalkyl is optionally substituted with from 1-4 independently selected Rd; 
(iii) -(C0-3 alkylene)-heterocyclyl including from 3-10 ring atoms, wherein from 1-3 ring atoms are each independently selected from the group consisting of N(Ra), O, and S, wherein the heterocyclyl is optionally substituted with from 1-4 independently selected Rd;
(iv) -(C0-3 alkylene)-C6-10 aryl, wherein the aryl is optionally substituted with from 1-5 independently selected Rc; or
(v) -(C0-3 alkylene)-heteroaryl including from 5-10 ring atoms, wherein from 1-4 ring atoms are each independently selected from the group consisting of N, N(Ra), O, and S, wherein the heteroaryl is optionally substituted with from 1-3 independently selected Rc; 

each occurrence of Ra is independently selected from the group consisting of:  H; C1-4 alkyl; C3-6 cycloalkyl; -C(=O)(C1-6 alkyl); -C(=O)O(C1-6 alkyl); and -S(O)1-2(C1-6 alkyl);

each occurrence of Rb is independently selected from the group consisting of:  R31; C1-4 haloalkyl; –OH; oxo; -F; -N(Ra)(R’’); C1-4 alkoxy; C1-4 haloalkoxy; -C(=O)(C1-4 alkyl); -C(=O)O(C1-6 alkyl); -C(=O)OH, -C(=O)N(R’’’)(R’’’’), -S(O)1-2(C1-6 alkyl); and cyano; 

each occurrence of Rc is independently selected from the group consisting of:  C1-6 alkyl optionally substituted with from 1-2 independently selected Re; C3-6 cycloalkyl; C1-4 haloalkyl; –OH; -halo; -NO2; N3; -N(Ra)(R’’); C1-4 alkoxy; C1-4 thioalkoxy; C1-4 haloalkoxy; -OC(=O)(C1-6 alkyl); -C(=O)(C1-6 alkyl); -C(=O)O(C1-6 alkyl); -C(=O)OH, -C(=O)N(R’’’)(R’’’’), -S(O)1-2(C1-6 alkyl); and cyano; 

each occurrence of Rd is independently selected from the group consisting of:  C1-6 alkyl optionally substituted with from 1-2 independently selected Re; C1-4 haloalkyl; –OH; -F;  Cl; -N(Ra)(R’’); oxo; C1-4 alkoxy; C1-4 haloalkoxy; -OC(=O)(C1-6 alkyl); -C(=O)(C1-6 alkyl); -C(=O)O(C1-6 alkyl); -C(=O)OH, -C(=O)N(R’’’)(R’’’’), -S(O)1-2(C1-6 alkyl); and cyano; 

each occurrence of Re is independently selected from the group consisting of:  –OH; - -N(Ra)(R’’); C1-4 alkoxy; C1-4 haloalkoxy; -OC(=O)(C1-6 alkyl); -C(=O)O(C1-6 alkyl); -C(=O)OH, -C(=O)N(R’’’)(R’’’’), -S(O)1-2(C1-6 alkyl); and cyano; 

each occurrence of R’’, R’’’, and R’’’’ is independently selected from the group consisting of:  H and C1-6 alkyl; and

-N(R4)W is a peptide having (XIV):
GTF(Xaa4)SD(Xaa7)S(Xaa9)(Xaa10)(Xaa11)(Xaa12)(Xaa13)QA(Xaa16)(Xaa17)(Xaa18)F-(Xaa20)(Xaa21)WL(Xaa24)(Xaa25)GGPSSGAPPPS-R5 (SEQ ID NO: 2);
wherein:
Xaa4 is T or I;
Xaa7 is Y, V, or L;
Xaa9 is I or S;
Xaa10 is Y, Q, or A;
Xaa11 is L, M, or L*;
Xaa12 is D or E;
Xaa13 is K, G, or E;
Xaa16 is A or V;
Xaa17 is (Aib) or K;
Xaa18 is E or L;
Xaa20 is V or I;
Xaa21 is N, A, or E;
Xaa24 is L or V; and
Xaa25 is A or K;
R5 is a C-terminal amino acid, amino acid ester, or amino acid amide that is optionally substituted with from 1-2 modifying groups 



2.	(Currently Amended) The compound of claim 1, wherein the compound has formula (IA), or a pharmaceutically acceptable salt thereof:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (IA)
wherein:  
ring A is:
(i) a saturated or unsaturated monocyclic ring that includes from 3-8 ring atoms (inclusive of G and the nitrogen atom labelled N*); or 
(ii) a saturated or unsaturated bicyclic or tricyclic ring that includes from 6-14 ring atoms (inclusive of G and the nitrogen atom labelled N*), wherein:
G is C(O), S(O), or SO2; and
the dotted, circular line connecting G and N* is a divalent group that includes from 1-6 ring atoms; wherein:
(a) from 0-2 of the divalent group’s ring atoms are ring heteroatoms, which are each independently selected from the group consisting of N, N(Ra), O, S, and SO2; and
(b) from 1-6 of the divalent group’s ring atoms are ring carbon atoms, which are each independently selected from the group consisting of C, CH, CH2, CRb, C(Rb)2, and CHRb; 
wherein: 
(1) when ring A is a monocyclic ring, then each of the divalent group’s 1-6 ring carbon atoms is independently selected from the group consisting of CH, CH2, CRb, C(Rb)2, and CHRb; and 
(2) when ring A is a bicyclic or tricyclic ring, then (A) or (B) applies:
(A)  two or three adjacent ring carbon atoms of the divalent group are each independently selected from the group consisting of C, CH, and, CRb and are fused to a second ring that is selected from the group consisting of:
(a) C6-10 aryl optionally substituted with from 1-5 independently selected Rc;
(b) heteroaryl including from 5-10 ring atoms, wherein from 1-4 ring atoms are each independently selected from the group consisting of N, N(Ra), O, and S, wherein the heteroaryl is optionally substituted with from 1-3 independently selected Rc;
(c) C3-10 cycloalkyl optionally substituted with from 1-4 independently selected Rd; 
(d) heterocyclyl including from 3-10 ring atoms, wherein from 1-3 ring atoms are each independently selected from the group consisting of N(Ra), O, and S, wherein the heterocyclyl is optionally substituted with from 1-4 independently selected Rd; or 
(B) one of the divalent group’s ring carbon atoms is C and is spiro-fused to a second ring that is selected from the group consisting of:
(a) C3-10 cycloalkyl optionally substituted with from 1-4 independently selected Rd; 
(b) heterocyclyl including from 3-10 ring atoms, wherein from 1-3 ring atoms are each independently selected from the group consisting of N(Ra), O, and S, wherein the heterocyclyl is optionally substituted with from 1-4 independently selected Rd; 

L is:
(i) -(CH2)m-X1-(CH2)n-X2-(CH2)p- (formula VIII), wherein m is from 1-6; n is from 0-2; and p is from 0-8;
(ii) -C(O)-(CH2)n-X3-(CH2)p- (formula IX),  wherein n is from 0-2; and p is from 0-8;
(iii) -(CH2)q-,  wherein q is from 1-10; 
(iv) -C(O)-; or
(v) -(CH2)m-X1 -(CH2)p- (formula VIII), wherein m is from 1-6; and p is from 0-8;

X1 is -C(O)-; -N(R’)C(O)-; -C(O)N(R’)-; or -N(R’)C(O)NR’)-; wherein each occurrence of R’ is independently selected from the group consisting of:  H and C1-4 alkyl;

X2 is:
(i) -O-; 
(ii) -S-; 
(iii) -S(O)t-, wherein t is 1 or 2;
(iv) -C(Q1)(Q2)-, wherein each of Q1 and Q2 is independently selected from the group consisting of H and C1-4 alkyl; or Q1 and Q2, together with the carbon atom to which each is attached forms C3-10 cycloalkyl that is optionally substituted with from 1-4 independently selected Rd and optionally fused to phenyl; 
(v) C6-10 arylene optionally substituted with from 1-5 independently selected Rc; 
(vi) heteroarylene including from 5-10 ring atoms, wherein from 1-4 ring atoms are each independently selected from the group consisting of N, N(Ra), O, and S; and which is optionally substituted with from 1-5 independently selected Rc; 
(vii) C3-10 cycloalkylene optionally substituted with from 1-4 independently selected Rd; 
(viii) heterocycloalkylene including from 3-10 ring atoms, wherein from 1-3 ring atoms are each independently selected from the group consisting of N(Ra), O, and S; and which is optionally substituted with from 1-5 independently selected Rd;
(ix) C2-C4 alkenylene optionally substituted with from 1-2 Re; or
(x) C2-C4 alkynylene optionally substituted with from 1-2 Re; 

X3 is: -O-; -S-; or -S(O)t-, wherein t is 1 or 2;

each of R1, R2, and R4 is independently selected from the group consisting of H and unsubstituted C1-3 alkyl;

R3 is -C(O)OH, -C(O)OR31, -CH(C(O)OH)2 or a carboxylic acid isostere 
a is 0-5;
a’ is 0 or 1;
each of R3a and R3b is independently H or C1-3 alkyl; 

R31 is:
(i) C1-6 alkyl optionally substituted with from 1-2 independently selected Re; 
(ii) -(C0-3 alkylene)-C3-10 cycloalkyl, wherein the cycloalkyl is optionally substituted with from 1-4 independently selected Rd; 
(iii) -(C0-3 alkylene)-heterocyclyl including from 3-10 ring atoms, wherein from 1-3 ring atoms are each independently selected from the group consisting of N(Ra), O, and S, wherein the heterocyclyl is optionally substituted with from 1-4 independently selected Rd;
(iv) -(C0-3 alkylene)-C6-10 aryl, wherein the aryl is optionally substituted with from 1-5 independently selected Rc; or
(v) -(C0-3 alkylene)-heteroaryl including from 5-10 ring atoms, wherein from 1-4 ring atoms are each independently selected from the group consisting of N, N(Ra), O, and S, wherein the heteroaryl is optionally substituted with from 1-3 independently selected Rc; 

each occurrence of Ra is independently selected from the group consisting of:  H; C1-4 alkyl; C3-6 cycloalkyl; -C(=O)(C1-6 alkyl); -C(=O)O(C1-6 alkyl); and -S(O)1-2(C1-6 alkyl);

each occurrence of Rb is independently selected from the group consisting of:  R31; C1-4 haloalkyl; –OH; oxo; -F; -N(Ra)(R’’); C1-4 alkoxy; C1-4 haloalkoxy; -C(=O)(C1-4 alkyl); -C(=O)O(C1-6 alkyl); -C(=O)OH, -C(=O)N(R’’’)(R’’’’), -S(O)1-2(C1-6 alkyl); and cyano; 

each occurrence of Rc is independently selected from the group consisting of:  C1-6 alkyl optionally substituted with from 1-2 independently selected Re; C3-6 cycloalkyl; C1-4 haloalkyl; –OH; -halo; -NO2; N3; -N(Ra)(R’’); C1-4 alkoxy; C1-4 thioalkoxy; C1-4 haloalkoxy; -OC(=O)(C1-6 alkyl); -C(=O)(C1-6 alkyl); -C(=O)O(C1-6 alkyl); -C(=O)OH, -C(=O)N(R’’’)(R’’’’), -S(O)1-2(C1-6 alkyl); and cyano; 

each occurrence of Rd is independently selected from the group consisting of:  C1-6 alkyl optionally substituted with from 1-2 independently selected Re; C1-4 haloalkyl; –OH; -F;  Cl; -N(Ra)(R’’); oxo; C1-4 alkoxy; C1-4 haloalkoxy; -OC(=O)(C1-6 alkyl); -C(=O)(C1-6 alkyl); -C(=O)O(C1-6 alkyl); -C(=O)OH, -C(=O)N(R’’’)(R’’’’), -S(O)1-2(C1-6 alkyl); and cyano; 

each occurrence of Re is independently selected from the group consisting of:  –OH; - -N(Ra)(R’’); C1-4 alkoxy; C1-4 haloalkoxy; -OC(=O)(C1-6 alkyl); -C(=O)O(C1-6 alkyl); -C(=O)OH, -C(=O)N(R’’’)(R’’’’), -S(O)1-2(C1-6 alkyl); and cyano; 

each occurrence of R’’, R’’’, and R’’’’ is independently selected from the group consisting of:  H and C1-6 alkyl; and

-N(R4)W is a peptide having (XIV):
GTF(Xaa4)SD(Xaa7)S(Xaa9)(Xaa10)(Xaa11)(Xaa12)(Xaa13)QA(Xaa16)(Xaa17)(Xaa18)F-(Xaa20)(Xaa21)WL(Xaa24)(Xaa25)GGPSSGAPPPS-R5 (SEQ ID NO: 2);
wherein:
Xaa4 is T or I;
Xaa7 is Y, V, or L;
Xaa9 is I or S;
Xaa10 is Y, Q, or A;
Xaa11 is L, M, or L*;
Xaa12 is D or E;
Xaa13 is K, G, or E;
Xaa16 is A or V;
Xaa17 is (Aib) or K;
Xaa18 is E or L;
Xaa20 is V or I;
Xaa21 is N, A, or E;
Xaa24 is L or V; and
Xaa25 is A or K;;

R5 is a C-terminal amino acid, amino acid ester, or amino acid amide that is optionally substituted with from 1-2 modifying groups 



3.	(Currently Amended) The compound of claim 1, wherein the compound has formula (I) or a pharmaceutically acceptable salt thereof:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (I)
wherein:
ring A is:
(i) a saturated or unsaturated monocyclic ring that includes from 3-8 ring atoms (inclusive of G and the nitrogen atom labelled N*); or 
(ii) a saturated or unsaturated bicyclic or tricyclic ring that includes from 6-14 ring atoms (inclusive of G and the nitrogen atom labelled N*), wherein:
G is C(O), S(O), or SO2; and
the dotted, circular line connecting G and N* is a divalent group that includes from 1-6 ring atoms; wherein:
(a) from 0-2 of the divalent group’s ring atoms are ring heteroatoms, which are each independently selected from the group consisting of N, N(Ra), O, S, and SO2; and
(b) from 1-6 of the divalent group’s ring atoms are ring carbon atoms, which are each independently selected from the group consisting of C, CH, CH2, CRb, C(Rb)2, and CHRb; 
wherein: 
(1) when ring A is a monocyclic ring, then each of the divalent group’s 1-6 ring carbon atoms is independently selected from the group consisting of CH, CH2, CRb, C(Rb)2, and CHRb; and 
(2) when ring A is a bicyclic or tricyclic ring, then (A) or (B) applies:
(A)  two or three adjacent ring carbon atoms of the divalent group are each independently selected from the group consisting of C, CH, and, CRb and are fused to a second ring that is selected from the group consisting of:
(a) C6-10 aryl optionally substituted with from 1-5 independently selected Rc;
(b) heteroaryl including from 5-10 ring atoms, wherein from 1-4 ring atoms are each independently selected from the group consisting of N, N(Ra), O, and S, wherein the heteroaryl is optionally substituted with from 1-3 independently selected Rc;
(c) C3-10 cycloalkyl optionally substituted with from 1-4 independently selected Rd; 
(d) heterocyclyl including from 3-10 ring atoms, wherein from 1-3 ring atoms are each independently selected from the group consisting of N(Ra), O, and S, wherein the heterocyclyl is optionally substituted with from 1-4 independently selected Rd; or 
(B) one of the divalent group’s ring carbon atoms is C and is spiro-fused to a second ring that is selected from the group consisting of:
(a) C3-10 cycloalkyl optionally substituted with from 1-4 independently selected Rd; 
(b) heterocyclyl including from 3-10 ring atoms, wherein from 1-3 ring atoms are each independently selected from the group consisting of N(Ra), O, and S, wherein the heterocyclyl is optionally substituted with from 1-4 independently selected Rd; 

L is:
(i) -(CH2)m-X1-(CH2)n-X2-(CH2)p- (formula VIII), wherein m is from 1-6; n is from 0-2; and p is from 0-8;
(ii) -C(O)-(CH2)n-X3-(CH2)p- (formula IX),  wherein n is from 0-2; and p is from 0-8;
(iii) -(CH2)q-,  wherein q is from 1-10; 
(iv) -C(O)-; or
(v) -(CH2)m-X1 -(CH2)p- (formula VIII), wherein m is from 1-6; and p is from 0-8;

X1 is -C(O)-; -N(R’)C(O)-; -C(O)N(R’)-; or -N(R’)C(O)NR’)-; wherein each occurrence of R’ is independently selected from the group consisting of:  H and C1-4 alkyl;

X2 is:
(i) -O-; 
(ii) -S-; 
(iii) -S(O)t-, wherein t is 1 or 2;
(iv) -C(Q1)(Q2)-, wherein each of Q1 and Q2 is independently selected from the group consisting of H and C1-4 alkyl; or Q1 and Q2, together with the carbon atom to which each is attached forms C3-10 cycloalkyl that is optionally substituted with from 1-4 independently selected Rd and optionally fused to phenyl; 
(v) C6-10 arylene optionally substituted with from 1-5 independently selected Rc; 
(vi) heteroarylene including from 5-10 ring atoms, wherein from 1-4 ring atoms are each independently selected from the group consisting of N, N(Ra), O, and S; and which is optionally substituted with from 1-5 independently selected Rc; 
(vii) C3-10 cycloalkylene optionally substituted with from 1-4 independently selected Rd; 
(viii) heterocycloalkylene including from 3-10 ring atoms, wherein from 1-3 ring atoms are each independently selected from the group consisting of N(Ra), O, and S; and which is optionally substituted with from 1-5 independently selected Rd;
(ix) C2-C4 alkenylene optionally substituted with from 1-2 Re; or
(x) C2-C4 alkynylene optionally substituted with from 1-2 Re; 

X3 is: -O-; -S-; or -S(O)t-, wherein t is 1 or 2;

each of R1, R2, and R4 is independently selected from the group consisting of H and unsubstituted C1-3 alkyl;

R3 is -C(O)OH, -C(O)OR31, or a carboxylic acid isostere; wherein R31 is:
(i) C1-6 alkyl optionally substituted with from 1-2 independently selected Re; 
(ii) -(C0-3 alkylene)-C3-10 cycloalkyl, wherein the cycloalkyl is optionally substituted with from 1-4 independently selected Rd; 
(iii) -(C0-3 alkylene)-heterocyclyl including from 3-10 ring atoms, wherein from 1-3 ring atoms are each independently selected from the group consisting of N(Ra), O, and S, wherein the heterocyclyl is optionally substituted with from 1-4 independently selected Rd;
(iv) -(C0-3 alkylene)-C6-10 aryl, wherein the aryl is optionally substituted with from 1-5 independently selected Rc; or
(v) -(C0-3 alkylene)-heteroaryl including from 5-10 ring atoms, wherein from 1-4 ring atoms are each independently selected from the group consisting of N, N(Ra), O, and S, wherein the heteroaryl is optionally substituted with from 1-3 independently selected Rc;

a is 0-5;

each occurrence of Ra is independently selected from the group consisting of:  H; C1-4 alkyl; C3-6 cycloalkyl; -C(=O)(C1-6 alkyl); -C(=O)O(C1-6 alkyl); and -S(O)1-2(C1-6 alkyl);

each occurrence of Rb is independently selected from the group consisting of:  R31; C1-4 haloalkyl; –OH; oxo; -F; -N(Ra)(R’’); C1-4 alkoxy; C1-4 haloalkoxy; -C(=O)(C1-4 alkyl); -C(=O)O(C1-6 alkyl); -C(=O)OH, -C(=O)N(R’’’)(R’’’’), -S(O)1-2(C1-6 alkyl); and cyano; 

each occurrence of Rc is independently selected from the group consisting of:  C1-6 alkyl optionally substituted with from 1-2 independently selected Re; C3-6 cycloalkyl; C1-4 haloalkyl; –OH; -halo; -NO2; N3; -N(Ra)(R’’); C1-4 alkoxy; C1-4 thioalkoxy; C1-4 haloalkoxy; -OC(=O)(C1-6 alkyl); -C(=O)(C1-6 alkyl); -C(=O)O(C1-6 alkyl); -C(=O)OH, -C(=O)N(R’’’)(R’’’’), -S(O)1-2(C1-6 alkyl); and cyano; 

each occurrence of Rd is independently selected from the group consisting of:  C1-6 alkyl optionally substituted with from 1-2 independently selected Re; C1-4 haloalkyl; –OH; -F;  Cl; -N(Ra)(R’’); oxo; C1-4 alkoxy; C1-4 haloalkoxy; -OC(=O)(C1-6 alkyl); -C(=O)(C1-6 alkyl); -C(=O)O(C1-6 alkyl); -C(=O)OH, -C(=O)N(R’’’)(R’’’’), -S(O)1-2(C1-6 alkyl); and cyano; 

each occurrence of Re is independently selected from the group consisting of:  –OH; - -N(Ra)(R’’); C1-4 alkoxy; C1-4 haloalkoxy; -OC(=O)(C1-6 alkyl); -C(=O)O(C1-6 alkyl); -C(=O)OH, -C(=O)N(R’’’)(R’’’’), -S(O)1-2(C1-6 alkyl); and cyano; 

each occurrence of R’’, R’’’, and R’’’’ is independently selected from the group consisting of:  H and C1-6 alkyl; and

-N(R4)W is a peptide having (XIV):
GTF(Xaa4)SD(Xaa7)S(Xaa9)(Xaa10)(Xaa11)(Xaa12)(Xaa13)QA(Xaa16)(Xaa17)(Xaa18)F-(Xaa20)(Xaa21)WL(Xaa24)(Xaa25)GGPSSGAPPPS-R5 (SEQ ID NO: 2);
wherein:
Xaa4 is T or I;
Xaa7 is Y, V, or L;
Xaa9 is I or S;
Xaa10 is Y, Q, or A;
Xaa11 is L, M, or L*;
Xaa12 is D or E;
Xaa13 is K, G, or E;
Xaa16 is A or V;
Xaa17 is (Aib) or K;
Xaa18 is E or L;
Xaa20 is V or I;
Xaa21 is N, A, or E;
Xaa24 is L or V; and
Xaa25 is A or K;;

R5 is a C-terminal amino acid, amino acid ester, or amino acid amide that is optionally substituted with from 1-2 modifying groups 



4.	(Previously Presented) The compound of claim 1, wherein the compound has formula (IIA):

 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
(IIA).

5.	(Previously Presented) The compound of claim 1, wherein G is C(O).

6.	(Previously Presented) The compound of claim 1, wherein G is S(O) or SO2.

7.	(Currently Amended) The compound of claim 1, wherein ring A is a saturated or unsaturated monocyclic ring that includes from 3-8 

8. 	(Currently Amended) The compound of claim 1, wherein ring A is a saturated monocyclic ring that includes from 3-8 

9. (Cancelled)	

10.	(Previously Presented) The compound of claim 1, wherein ring A has the following formula (III):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
(III)
wherein:
A1 is a bond, A1A-A1B, C(O), CH2, CHRb, or C(Rb)2;
each of A1A and A1B is independently C(O), CH2, CHRb, or C(Rb)2;
A2 is C(O), CH2, CHRb, or C(Rb)2;
A3 is C(O), CH2, CHRb, or C(Rb)2; O; S; SO2, or N(Ra);
A4 is C(O), CH2, CHRb, or C(Rb)2; O; S; or N(Ra); provided that A3 and A4 cannot both be O; S; or N(Ra); or a combination thereof.

11.	(Original) The compound of claim 10, wherein A1 is a C(O), CH2, CHRb, or C(Rb)2, and ring A is a 6-membered ring.

Claims 12-27. (Cancelled)	

28.	(Previously Presented) The compound of claim 10, wherein A1 is a bond, and ring A has the following formula:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
(III-A).

Claims 29-50. (Cancelled)	

51.	(Previously Presented) The compound of claim 1, wherein ring A is an unsaturated monocyclic ring that includes from 3-8 ring atoms.  

Claims 52-53. (Cancelled)  

54.	(Previously Presented) The compound of claim 51, wherein ring A has formula (IV):


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
(IV),
wherein:
each of A6, and A7 is independently selected from CH and CRb; and 
each of A5 and A8 is independently N, CH, or CRb.

Claims 55-64. (Cancelled)	

65.	(Currently Amended) The compound of claim 1, wherein ring A is a saturated or unsaturated bicyclic or tricyclic ring that includes from 6-14 ring atoms

Claims 66-77. (Cancelled)	

78.	(Previously Presented) The compound of claim 1, wherein ring A is a saturated bicyclic or tricyclic ring that includes from 8-10 ring atoms.

Claims 79-88. (Cancelled)	

89.	(Previously Presented) The compound of claim 1, wherein L has formula (VIII) :  -(CH2)m-X1-(CH2)n-X2-(CH2)p-.

Claims 90-112. (Cancelled)	 

113.	(Previously Presented) The compound of claim 89, wherein:
m is from 2-6;
n + p > 2; and 
X2 is: -O-; -S-; -S(O)t-, or CH2.

Claims 114-129. (Cancelled)	 

130.	(Previously Presented) The compound of claim 89, wherein: 
m is 1;
n + p ≤ 2; and 
X2 is: -O-; -S-; -S(O)t-, or C(Q1)(Q2).

Claims 131-137. (Cancelled)	 

138.	(Previously Presented) The compound of claim 89, wherein L has formula (IX):  -C(O)-(CH2)n-X3-(CH2)p-.

Claims 139-161. (Cancelled)	

162. 	(Previously Presented) The compound of claim 1, wherein R5 is a C-terminal amino acid amide that is optionally substituted with from 1-2 modifying groups.

Claims 163-164. (Cancelled)	

165.	(Currently Amended) The compound of claimR5 has formula (XI):

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
	(XI),

wherein R* is H or a modifying group.

166. (Cancelled)	

167.	(Previously Presented) The compound of claim 1, wherein R5 is a a C-terminal amino acid that is optionally substituted with from 1-2 modifying groups.

Claims 168-169. (Cancelled)	

170.	(Previously Presented) The compound of claim 1, wherein R5 has formula (XI-OH):

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
	(XI-OH),
wherein R* is H or a modifying group.

Claims 171-199. (Cancelled)	

200. 	(Currently Amended) The compound of claim 1, wherein the compound is selected from the group consisting of 


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale


    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale


    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale


    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale


    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale


    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale


    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale


    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale


    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale


    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale


    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale


    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale


    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale


    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale


    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale




    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale


    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale


    PNG
    media_image53.png
    200
    400
    media_image53.png
    Greyscale


    PNG
    media_image54.png
    200
    400
    media_image54.png
    Greyscale


    PNG
    media_image55.png
    200
    400
    media_image55.png
    Greyscale


    PNG
    media_image56.png
    200
    400
    media_image56.png
    Greyscale


    PNG
    media_image57.png
    200
    400
    media_image57.png
    Greyscale


    PNG
    media_image58.png
    200
    400
    media_image58.png
    Greyscale


    PNG
    media_image59.png
    200
    400
    media_image59.png
    Greyscale


    PNG
    media_image60.png
    200
    400
    media_image60.png
    Greyscale


    PNG
    media_image61.png
    200
    400
    media_image61.png
    Greyscale


    PNG
    media_image62.png
    200
    400
    media_image62.png
    Greyscale


    PNG
    media_image63.png
    200
    400
    media_image63.png
    Greyscale


    PNG
    media_image64.png
    200
    400
    media_image64.png
    Greyscale








    PNG
    media_image65.png
    200
    400
    media_image65.png
    Greyscale



    PNG
    media_image66.png
    200
    400
    media_image66.png
    Greyscale


    PNG
    media_image67.png
    200
    400
    media_image67.png
    Greyscale


    PNG
    media_image68.png
    200
    400
    media_image68.png
    Greyscale


    PNG
    media_image69.png
    200
    400
    media_image69.png
    Greyscale



    PNG
    media_image70.png
    200
    400
    media_image70.png
    Greyscale


    PNG
    media_image71.png
    200
    400
    media_image71.png
    Greyscale




    PNG
    media_image72.png
    200
    400
    media_image72.png
    Greyscale






    PNG
    media_image73.png
    200
    400
    media_image73.png
    Greyscale



    PNG
    media_image74.png
    200
    400
    media_image74.png
    Greyscale




    PNG
    media_image75.png
    200
    400
    media_image75.png
    Greyscale



    PNG
    media_image76.png
    200
    400
    media_image76.png
    Greyscale




    PNG
    media_image77.png
    200
    400
    media_image77.png
    Greyscale







    PNG
    media_image78.png
    200
    400
    media_image78.png
    Greyscale




    PNG
    media_image79.png
    200
    400
    media_image79.png
    Greyscale




    PNG
    media_image80.png
    1459
    2767
    media_image80.png
    Greyscale






    PNG
    media_image81.png
    952
    3101
    media_image81.png
    Greyscale













    PNG
    media_image82.png
    200
    400
    media_image82.png
    Greyscale


    PNG
    media_image83.png
    200
    400
    media_image83.png
    Greyscale


    PNG
    media_image84.png
    200
    400
    media_image84.png
    Greyscale


    PNG
    media_image85.png
    200
    400
    media_image85.png
    Greyscale


    PNG
    media_image86.png
    200
    400
    media_image86.png
    Greyscale


    PNG
    media_image87.png
    200
    400
    media_image87.png
    Greyscale


    PNG
    media_image88.png
    200
    400
    media_image88.png
    Greyscale


    PNG
    media_image89.png
    200
    400
    media_image89.png
    Greyscale


    PNG
    media_image90.png
    200
    400
    media_image90.png
    Greyscale


    PNG
    media_image91.png
    200
    400
    media_image91.png
    Greyscale


    PNG
    media_image92.png
    200
    400
    media_image92.png
    Greyscale


    PNG
    media_image93.png
    200
    400
    media_image93.png
    Greyscale


    PNG
    media_image94.png
    200
    400
    media_image94.png
    Greyscale


    PNG
    media_image95.png
    200
    400
    media_image95.png
    Greyscale


    PNG
    media_image96.png
    200
    400
    media_image96.png
    Greyscale


    PNG
    media_image97.png
    200
    400
    media_image97.png
    Greyscale


    PNG
    media_image98.png
    200
    400
    media_image98.png
    Greyscale



    PNG
    media_image99.png
    200
    400
    media_image99.png
    Greyscale











201.	(Previously Presented) A pharmaceutical composition comprising a compound or salt as claimed in claim 1 and one or more pharmaceutically acceptable excipients.

202.	(Withdrawn) A method for modulating GLP-1R and/or GIPR activity, the method comprising contacting GLP-1R and/or GIPR with a compound as claimed in claim 1.

Claims 203-206. (Cancelled)	

207.	(Withdrawn-Amended) A method for treating GLP-1R and/or GIPR induced aversion, nausea and/or vomiting in a subject, the method comprising administering to the subject an effective amount of a compound as claimed in claim 1.

208.	(Withdrawn-Amended) A method for increasing insulin levels in a subject in need of such increasing, the method comprising administering to the subject an effective amount of a compound as claimed in claim 1.

209.	(Withdrawn-Amended) A method for decreasing glucose levels in a subject in need of such decreasing, the method comprising administering to the subject an effective amount of a compound as claimed in claim 1.

210.	(Withdrawn-Amended) A method for treating a disease, disorder, or condition selected from the group consisting of diabetes, NASH, obesity, fatty liver disease, and steatohepatitis in a subject in need thereof, the method comprising administering to the subject in need thereof an effective amount of a compound as claimed in claim 1.

Claims 211-217. (Cancelled)	

218.	(Withdrawn-Amended) The method of claim 210, wherein the subject in need thereof is a human. 

219.	(New) The compound of claim 1, wherein -N(R4)W has formula (XIV-A):
GTF(Xaa4)SD(Xaa7)S(Xaa9)(Xaa10)(Xaa11)(Xaa12)(Xaa13)QA(Xaa16)(Aib)-(Xaa18)F(Xaa20)(Xaa21)WL(Xaa24)(Xaa25)GGPSSGAPPPS-R5 (SEQ ID NO: 3), wherein
Xaa4 is T or I;
Xaa7 is Y, V, or L;
Xaa9 is I or S;
Xaa10 is Y, Q, or A;
Xaa11 is L, M, or L*;
Xaa12 is D or E;
Xaa13 is K, G, or E;
Xaa16 is A or V;
Xaa18 is E or L;
Xaa20 is V or I;
Xaa21 is N, A, or E;
Xaa24 is L or V; and
Xaa25 is A or K.

220.	(New) The compound of claim 1, wherein -N(R4)W has formula (XIV-B):

GTFTSDYSIYLDKQAA(Aib)EFVNWLLAGGPSSGAPPPS-R5 (SEQ ID NO: 4).

221.	(New) The compound of claim 1, wherein -N(R4)W is selected from the group consisting of:
SEQ
ID NO:
Sequence
5

    PNG
    media_image100.png
    22
    537
    media_image100.png
    Greyscale

6

    PNG
    media_image101.png
    21
    505
    media_image101.png
    Greyscale

K* =
    PNG
    media_image102.png
    200
    400
    media_image102.png
    Greyscale

7

    PNG
    media_image103.png
    24
    503
    media_image103.png
    Greyscale

K* = 
    PNG
    media_image104.png
    200
    400
    media_image104.png
    Greyscale

8

    PNG
    media_image105.png
    20
    504
    media_image105.png
    Greyscale

K* = 
    PNG
    media_image106.png
    200
    400
    media_image106.png
    Greyscale

9

    PNG
    media_image107.png
    22
    508
    media_image107.png
    Greyscale

K* = 
    PNG
    media_image108.png
    200
    400
    media_image108.png
    Greyscale

10

    PNG
    media_image109.png
    22
    524
    media_image109.png
    Greyscale

K* = 
    PNG
    media_image110.png
    200
    400
    media_image110.png
    Greyscale

12

    PNG
    media_image111.png
    22
    548
    media_image111.png
    Greyscale

13

    PNG
    media_image112.png
    21
    549
    media_image112.png
    Greyscale

14

    PNG
    media_image113.png
    23
    547
    media_image113.png
    Greyscale

15

    PNG
    media_image114.png
    22
    549
    media_image114.png
    Greyscale

16

    PNG
    media_image115.png
    23
    548
    media_image115.png
    Greyscale

17

    PNG
    media_image116.png
    20
    549
    media_image116.png
    Greyscale



18

    PNG
    media_image117.png
    16
    546
    media_image117.png
    Greyscale

19

    PNG
    media_image118.png
    25
    545
    media_image118.png
    Greyscale

K* = 
    PNG
    media_image119.png
    200
    400
    media_image119.png
    Greyscale

20

    PNG
    media_image120.png
    20
    545
    media_image120.png
    Greyscale

K* =
    PNG
    media_image121.png
    200
    400
    media_image121.png
    Greyscale

21

    PNG
    media_image122.png
    26
    546
    media_image122.png
    Greyscale
 
K* = 
    PNG
    media_image123.png
    200
    400
    media_image123.png
    Greyscale

L* = 
    PNG
    media_image124.png
    200
    400
    media_image124.png
    Greyscale

22

    PNG
    media_image125.png
    21
    418
    media_image125.png
    Greyscale

28

    PNG
    media_image126.png
    200
    400
    media_image126.png
    Greyscale

30

    PNG
    media_image127.png
    200
    400
    media_image127.png
    Greyscale


    PNG
    media_image128.png
    200
    400
    media_image128.png
    Greyscale




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant invention is drawn to compounds of Claim 1 and their corresponding methods. While the peptides of the invention are known in the art, the N-terminal portion provides the novelty. The closest prior art is that of GB 255945. The patent publication does not teach or suggest the n-terminal modifications as claimed in the instant application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-8, 10, 11, 28, 51, 54, 65, 78, 89, 113, 130, 138, 162, 165, 167, 170, 200-202, 207-210, 218-221 are allowed.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


/THOMAS S HEARD/Primary Examiner, Art Unit 1654